Title: Abigail Adams to Mary Smith Cranch, 31 March 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          March 31 1798
        
        I write you a few lines this morning merely to inclose a Letter which I will thank you to cover and forward to Atkinson. I have not time to write this morning to Atkinson. inclosed I sent you a specimin of the Manners Religion & politeness of one of the 44 Gentlemen, Who can come and Eat of my Bread, & drink of my Wine one



whom the Virginians consider as a Paragon of politeness whom they have plumed themselves upon as a promising young Man, and a Man of Property, one of their best Speakers.—
        I know not what can excite their Wrath to such a degree, but that they think there is yet some Religion left in the Country, and that the people will have some respect to it, & to those Rulers who acknowledge an over Ruling Providence— Baches you see is striving to render the Proclamation Ridiculous and With his Atheistical doctrines spreading French principles far and Wide—but I trust and hope we may as a people be of that happy Number, Whose God is the Lord, and never forget that it is Righteousness which exalteth a Nation, Whilst sin is their Reproach.
        adieu my dear sister / affectionatly Yours
        
          A A—
        
      